                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:18CR171

        vs.
                                                                         ORDER
JEREMIAH LOGAN,

                       Defendant.


       The defendant appeared before the court on June 20, 2019 regarding Petition for
Warrant or Summons for Offender Under Supervision [107]. Michael F. Maloney represented
the defendant. Lecia E. Wright represented the government. The defendant was advised of the
alleged violation(s) of supervised release, right to retain or appointment of counsel, and any
right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged
in the petition to believe the defendant violated the terms of supervised release and the
defendant should be held to answer for a final dispositional hearing. Fed. R. Crim. P.
32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing before
Senior Judge Laurie Smith Camp in Courtroom No. 2, Third Floor, Roman L. Hruska U.S.
Courthouse, 111 South 18th Plaza, Omaha, Nebraska on August 8, 2019, at 1:30 p.m.
       The government moved for detention based upon risk of danger. The defendant
requested a detention hearing which was held. The defendant met his burden to establish by
clear and convincing evidence that he/she will not flee or pose a danger to any other person or
to the community. Fed. R. Crim. P. 32.1(a)(6). The government’s motion for detention is denied,
and the defendant shall be released on the current terms and conditions of supervision. 18
U.S.C. § 3143(a)(1).
       IT IS SO ORDERED.

       DATED this 20th day of June, 2019.

                                             BY THE COURT:

                                             s/ Michael D. Nelson
                                             United States Magistrate Judge
